Citation Nr: 0829939	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  03-19 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois




THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include chronic obstructive lung disease.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel









INTRODUCTION

The veteran served on active duty from February 1964 to 
November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for a respiratory disability, to include 
chronic obstructive lung disease.  In March 2004, the Board 
denied the veteran's appeal.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a March 2005 Order, vacated the 
Board's April 2005 decision and remanded the matter to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case has been remanded to the Board for the veteran to 
be afforded adequate notification pursuant to the Veterans 
Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  Additionally, the VA's duty to assist the veteran 
includes informing him of which evidence VA will provide and 
which evidence claimant is to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Further, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  

Accordingly, the appropriate actions should be taken to 
ensure that the directives of VCAA have been followed. 

In addition, the Board finds that the VA examination of 
record, dated in December 2001 with a February 2002 addendum, 
is incomplete.  The examiner noted that the veteran had an 
inservice history of asthma, bronchitis, and bronchial 
pneumonia.  However, the examiner only addressed if currently 
diagnosed chronic obstructive lung disease is related to the 
inservice pneumonia.  The examiner opined that it was not 
likely related to the pneumonia.  However, the Board finds 
that the examiner should be requested to opine if the 
currently diagnosed chronic obstructive lung disease is 
etiologically related to the inservice asthma and bronchitis 
or is otherwise related to service.  If the examiner is 
unavailable, the veteran should be afforded another VA 
examination for this assessment to be made.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; and 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide

2.  Contact the examiner who conducted 
the December 2001 VA examination to 
provide an addendum to the examination 
report.  The claims file must be made 
available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  The examiner should opine as 
to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that the currently 
diagnosed chronic obstructive lung 
disease is etiologically related to the 
inservice asthma and bronchitis or is 
otherwise related to service.  The 
rationale should be provided.

If the examiner is unavailable, schedule 
the veteran for a VA respiratory 
examination.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including 
X-rays if indicated, should be 
accomplished.  The examiner should opine 
as to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that the currently 
diagnosed chronic obstructive lung 
disease is etiologically related to the 
inservice asthma and bronchitis or is 
otherwise related to service.  The 
rationale should be provided.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).

